898 F.2d 144Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie BLUE, Plaintiff-Appellant,v.George E. CURRIE, Superintendent Triangle CorrectionalInstitution;  North Carolina Department ofCorrections, Defendants-Appellees.
No. 89-7201.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 16, 1990.Decided:  Feb. 27, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, District Judge.  (C/A 88-984-CRT)
Willie Blue, appellant pro se.
Sylvia Hargett Thibaut, Office of the Attorney General of North Carolina, for appellees.
E.D.N.C.
REMANDED.
Before CHAPMAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Willie Blue, a North Carolina prisoner, appeals the district court's July 12, 1989, order dismissing his 42 U.S.C. Sec. 1983 action.  His notice of appeal is dated August 11, 1989, but it was not received by the district court until August 21, 1989, ten days after the expiration of the 30-day appeal period established by Fed.R.App.P. 4(a)(1).


2
In Houston v. Lack, 56 U.S.L.W. 4728 (U.S. June 24, 1988) (No. 87-5428), the Supreme Court held that a prisoner's notice of appeal is filed when he delivers it to prison officials for forwarding to the court.  We cannot determine from the records before us when Blue gave his notice of appeal to prison authorities or other federal officials, particularly U.S. post office employees.  Accordingly, we remand the case to the district court.  On remand, that court will obtain this information from the parties, making any necessary evidentiary rulings.  The case, as supplemented, then will be returned to this Court for further consideration.


3
We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


4
REMANDED.